ELECTRONIC RECORD
                                                                             ttfr'W

COA #      03-12-00476-CR                        OFFENSE:        19.02


           Paul Casarez Mata v. The State of
STYLE:     Texas                                 COUNTY:         Comal

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    207th District Court


DATE: 06/24/14                    Publish: NO    TC CASE #:      CR2011-300




                        IN THE COURT OF CRIMINAL APPEALS


         Paul Casarez Mata v. The State of
STYLE:   Texas                                        CCA#:            9f4>'IH
           PRO S£                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         X&fo**b                                      JUDGE:

DATE:    k0M*4<0L. 24*0//                             SIGNED:                           PC:_

JUDGE:        ft£^ U**^*^                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD